 1
 2
 3
                                              JS-6
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    AMMAR YOUSSEF HACHICHO,                      Case No. EDCV 19-820-VAP (KK)
11                              Petitioner,
12                        v.                       JUDGMENT
13    KEVIN K. MCALEENAN, ET AL.,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Final Findings and Recommendation of
18   United States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED without
20   prejudice.
21
22   Dated: October 22, 2019
                                              HONORABLE VIRGINIA A. PHILLIPS
23                                            Chief United States District Judge
24
25
26
27
28
